Fourth Court of Appeals
                               San Antonio, Texas
                                   November 1, 2019

                                  No. 04-19-00288-CV

                         DCP SAND HILLS PIPELINE, LLC,
                                   Appellants

                                           v.

                  SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                 Appellees

              From the 36th Judicial District Court, McMullen County, Texas
                            Trial Court No. M-16-0033-CV-A
                     Honorable Starr Boldrick Bauer, Judge Presiding


                                     ORDER
    Appellant’s second unopposed motion for extension of time to file its brief is
GRANTED. Appellant’s brief is due no later than November 6, 2019.




                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                                ___________________________________
                                                LUZ ESTRADA,
                                                Chief Deputy Clerk